DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al (U.S. Patent #5981085), in view of Cornie et al (U.S. Pub #2009/0255660), in view of Alexiou et al (U.S. Pub #2016/0069622)
With respect to claim 9, Ninomiya teaches a method of producing a heat sink, the method comprising:
fabricating a base plate (Fig. 9-10, 2; Col 5 Ln 56-67) comprising a metal-ceramic composite with a ceramic phase and a metallic phase;
mounting the electronic component (Fig. 9, 7; Col 6 Ln 5) on the base plate (Figs. 9-10, 2);
fabricating a cooling structure (Figs. 9-10, 3a) on the base plate;
wherein the cooling structure comprises a metal (Col 5 Ln 65-67); 
a bond between the material of the cooling structure and the metallic phase of the base plate consists of a purely metallic bond (Col 5 Ln 65 – Col 6 Ln 2); 
wherein a first coefficient of thermal expansion of the electronic component matches a second coefficient of thermal expansion of the ceramic plate. 
It is noted that Ninomiya discloses that the base plate should have a thermal expansion coefficient close to that of the semiconductor device (Col 1 Ln 16-20); and discloses that it is possible to approximate the CTE of the base plate to the semiconductor device (Col 4 Ln 19-24): and that a range of CTEs for the base plate are possible (see Col 12 Table 1 for example).
Cornie teaches that the base plate and semiconductor device should be matched as closely as possible (Paragraph 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the electronic component and base plate of Ninomiya to have matching coefficients of thermal expansion as taught by Cornie in order to avoid thermally induced mechanical stress failures (Paragraph 6). 

Ninomiya does not teach that the cooling structure is fabricated using an additive manufacturing process, and that a bond between the cooling structure and base plate is formed as the metallic phase of the base plate solidifies.
Alexiou teaches an additive method for a heat sink, wherein the cooling strucfure is fabricated using an additive manufacturing method (Paragraph 5-6, 60, etc). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya using a selective laser melting method or an electron beam melting method as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 

Ninomiya and Alexiou do not teach that a bond between the cooling structure and base plate is formed as the metallic phase of the base plate solidifies.
Colin teaches that during a laser melting process, at least a portion of the base plate (Fig. 1, 15) is melted to form a bond with the melted powder particles (Paragraph 15 and 26).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the bond between the base plate and cooling structure of Ninomiya and Alexiou by at least partially melting and solidifying the base plate as taught by Colin in order to achieve the predictable result of forming a consolidated element of the metal powder particles. 
With respect to claim 10, Ninomiya does not teach
inserting the base plate into a system for additively manufacturing the heat sink; and
constructing the cooling structure on the base plate using an additive manufacturing process. 
Alexiou teaches inserting the base plate into a system for additively manufacturing the heat sink; and
constructing the cooling structure on the base plate using an additive manufacturing process (Paragraph 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya by inserting the base plate into a system for additively manufacturing the cooling structure as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 

With respect to claim 12, Ninomiya teaches that the base plate comprises part of a power electronics module (Col 23 Ln 51 – Col 24 Ln 4). 
With respect to claim 14, Ninomiya does not teach that the additive manufacturing method includes a selective laser melting method or an electron beam melting method. 
Alexiou teaches an additive method for a heat sink, wherein the additive manufacturing method includes a selective laser melting method or an electron beam melting method (Paragraph 5-6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya using a selective laser melting method or an electron beam melting method as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826